Warner, Judge.
This was an affidavit of illegality to an execution on the ground that the defendant had elected to give up the land which was the consideration of the debt for which the execution was issued to collect, in full discharge of his indebtedness to the plaintiff under the provisions of the 15th section of the Act of 1870. The Court sustained the affidavit *38of illegality, and ordered that the title to the land be vested in the plaintiff, and the execution against the defendant, Baxter, he entered satisfied, to which ruling of the Court the plaintiff excepted. This case comes within the principles of the decision in Gunn vs. Hendry, decided during the present term. So much of the 15th section of the above recited Act as authorizes the defendant to elect to give up the property in his possession for which the contract was made, in full discharge of his indebtedness, impairs the obligation of the plaintiff's contract, and is unconstitutional and void.
Let the judgment of the Court below be reversed.